J-A09008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WAYNE DAVVON BEATTY                        :
                                               :
                       Appellant               :   No. 1430 WDA 2017

            Appeal from the Judgment of Sentence August 29, 2017
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0002793-2015


BEFORE: BOWES, J., DUBOW, J., and MURRAY, J.

MEMORANDUM BY BOWES, J.:                           FILED SEPTEMBER 19, 2018

       Wayne Davvon Beatty appeals from the judgment of sentence of

eighteen to forty-eight months incarceration, followed by three years

probation, imposed following his jury trial convictions for carrying a firearm

without a license, possessing controlled substances with intent to deliver,

possession of a controlled substance, and two summary traffic offenses. We

affirm.

       The trial court set forth the underlying facts in its suppression opinion,

which we adopt herein.1

       During the Suppression Hearing, Patrolman Benick testified
       relative to his interaction with [Appellant]. Patrolman Benick
       testified that he has been employed as a police officer since
____________________________________________


1 We rely on that set of facts as Appellant’s primary issue on appeal concerns
the order denying suppression. For that issue, this Court cannot consider the
evidence presented at trial. In re L.J., 79 A.3d 1073 (Pa. 2013).
J-A09008-18


     January of 2008 and has received training in drug investigation.
     Patrolman Benick testified that on April 28, 2015, he was traveling
     westbound on Route 30 near the Lincoln Mobile Trailer Park in full
     uniform operating a marked police vehicle. At approximately 6:24
     p.m., Patrolman Benick observed a white Chevrolet Impala
     traveling eastbound on Route 30 in front of the trailer park.
     Patrolman Benick testified that for a brief moment Patrolman
     Benick and the Impala passed each other, and the driver looked
     at him with a surprised look on his face. When the vehicle pulled
     into the trailer park, Patrolman Benick pulled over and waited for
     the Impala to come out of the trailer park. Benick testified that
     he has made several drug arrests in Lincoln Mobile Trailer Park
     prior to this stop and considers the trailer park to be a high drug
     activity area.

     Patrolman Benick testified that approximately two minutes later,
     the Impala came out of the trailer park, turned left onto Route 30
     traveling eastbound, and failed to use a turn signal. After catching
     up with the Impala, Patrolman Benick also observed the Impala
     travel less than one car length behind another vehicle in the area
     of Jacktown Hill. Based on Patrolman Benick’s observations, he
     activated his police lights and initiated a traffic stop for failure to
     use a turn signal, following too closely, and suspected drug
     activity at the trailer park. The driver of the Impala was identified
     as [Appellant]. Patrolman Benick inquired where [Appellant] was
     coming from, and [Appellant] responded that he was coming from
     his house in North Versailles and traveling to Derry Township.
     [Appellant] indicated that he did not stop anywhere else other
     than his house. Patrolman Benick testified that [Appellant]
     appeared extremely nervous, he spoke in a low, mumbled tone,
     he made limited eye contact, he was breathing heavily, and
     Patrolman Benick could see his heart rapidly beating through his
     shirt.

     After checking [Appellant]’s criminal history, Patrolman Benick
     learned that [Appellant] had a recent drug arrest for possession
     with intent to deliver and possession of a controlled substance.
     Patrolman Benick requested assistance from Sergeant Kari Bauer
     and her K9 partner to perform an exterior sniff of [Appellant]’s
     vehicle.    After the K9 alerted, Patrolman Benick searched
     [Appellant]’s vehicle without consent and discovered contraband
     located in the vehicle.




                                      -2-
J-A09008-18


Order, 5/12/16, at 2-3 (citations omitted).2

       The trial court denied Appellant’s motion to suppress the evidence, and

Appellant proceeded to a jury trial, where he was convicted of the

aforementioned offenses and sentenced.           Appellant filed a timely notice of

appeal, complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

statement, and raises the following issues for our review:

       1. The suppression court should have granted [Appellant]’s
          original motion to suppress.

              a. The    suppression    court  improperly   denied
                 [Appellant]’s motion to suppress where the officer
                 determined to stop [Appellant] based on the way
                 [Appellant] looked at him.

              b. The    suppression    court    improperly   denied
                 [Appellant]’s motion to suppress where Officer
                 Benick lacked reasonable suspicion to believe that
                 [Appellant] was involved in criminal conduct.

              c. The     suppression    court   improperly   denied
                 [Appellant]’s    motion     to   suppress    where
                 [Appellant]’s traffic stop was unreasonably
                 extended to facilitate a drug search by a canine in
                 violation of Commonwealth v. Lopez and
                 Rodriguez v. United States.

       2. The Commonwealth failed to introduce evidence sufficient to
       convict [Appellant] of both possession of narcotics and unlicensed
       possession of a firearm.



____________________________________________


2 The Honorable Christopher Feliciani heard the suppression motion and filed
this opinion. The Honorable Megan Bilik-DeFazio presided over the jury trial
and prepared a separate Pa.R.A.P. 1925(a) opinion.



                                           -3-
J-A09008-18


Appellant’s brief.3

       “Our standard of review in addressing a challenge to the denial of a

suppression motion is limited to determining whether the suppression court’s

factual findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.” Commonwealth v. Jones, 988 A.2d
649, 654 (Pa. 2010) (citation omitted). “Where, as here, the appeal of the

determination of the suppression court turns on allegations of legal error, the

suppression court’s legal conclusions are not binding on an appellate court[.]”

Id. The following additional principles are germane to Appellant’s arguments.

       The investigation of possible criminal activity invariably brings
       police officers in contact with members of the public. Depending
       on the circumstances, a police-citizen encounter may implicate the
       liberty and privacy interests of the citizen as embodied in both the
       federal constitution, see U.S. Const. art. IV, and our state
       constitution, see Pa. Const. art. I, § 8. The law recognizes three
       distinct levels of interaction between police officers and citizens:
       (1) a mere encounter; (2) an investigative detention, often
       described as a Terry stop, see Terry v. Ohio, 392 U.S. 1, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1968); and (3) a custodial detention.
       See Commonwealth v. Jones, 874 A.2d 108, 116 (Pa.Super.
       2005).

Commonwealth v. Mackey, 177 A.3d 221, 226–27 (Pa.Super. 2017)

(footnotes omitted).




____________________________________________


3 Appellant’s “questions presented” listed the issues raised in the concise
statement, with an explanation of which issues were withdrawn. Appellant’s
brief at 6-9. For ease of presentation, we have reproduced the headings set
forth within the argument section.

                                           -4-
J-A09008-18


      A traffic stop constitutes a seizure, and, depending on the vehicular

offense at issue, must be supported by either reasonable suspicion or probable

cause.

      [W]hen considering whether reasonable suspicion or probable
      cause is required constitutionally to make a vehicle stop, the
      nature of the violation has to be considered. If it is not necessary
      to stop the vehicle to establish that a violation of the Vehicle Code
      has occurred, an officer must possess probable cause to stop the
      vehicle. Where a violation is suspected, but a stop is necessary to
      further investigate whether a violation has occurred, an officer
      need only possess reasonable suspicion to make the stop.

Commonwealth v. Salter, 121 A.3d 987, 993 (Pa.Super. 2015)

      Finally, a sniff of a vehicle’s exterior is search that must be supported

by reasonable suspicion, as we explained in Commonwealth v. Green, 168
A.3d 180 (Pa.Super. 2017).

      A canine sniff is a search pursuant to Article I, Section 8 of the
      Pennsylvania Constitution. Commonwealth v. Rogers, 578 Pa.
127, 849 A.2d 1185, 1190 (2004). However, because “this type
      of search ... ‘is inherently less intrusive upon an individual’s
      privacy than other searches[,]’ ” our Supreme Court has held that
      police do not need “probable cause to conduct a canine search of
      a place.” Id. (quoting Commonwealth v. Johnston, 515 Pa.
      454,530 A.2d 74, 79 (1987)). “[R]ather, the police need merely
      have reasonable suspicion for believing that narcotics would be
      found in the place subject to the canine sniff.” Id.

Id. at 185–86 (footnote omitted).

      We now sequentially examine Appellant’s three separate arguments in

support of reversal. First, Appellant alleges that suppression was required due

to Officer Benick’s admission that he intended to effectuate a traffic stop based

on Appellant’s behavior. Particularly, Officer Benick testified that Appellant


                                      -5-
J-A09008-18


looked surprised when their vehicles crossed paths.         Shortly thereafter,

Appellant pulled into Lincoln Mobile Trailer Park, an area where drug deals

were known to occur. The officer waited for Appellant to exit the park, and

stopped his vehicle after seeing him commit a traffic offense.        Appellant

submits that suppression was required because Officer Benick intended to pull

him over for the true purpose of investigating other offenses.

      Courts tend not to address the issue of whether law enforcement
      may use a traffic stop as a pretext to investigate another crime
      where the officer lacks reasonable suspicion regarding the
      defendant’s criminal activity. Lopez, 609 A.2d at 182. Because of
      the record developed during the Suppression Hearing, [Appellant]
      believes the facts and procedure are ripe for the court to address
      the topic.

      If this Court allows Officer Benick’s stated reason for initiating a
      traffic stop to stand, it would provide law enforcement "absolute,
      unreviewable discretion and authority to intrude into an
      individual’s life for no cause whatsoever." Commonwealth v.
      Holmes, 14 A.3d 89, 96 (Pa. 2011) quoting Commonwealth v.
      Swanger, 307 A.2d 875 ([Pa.] 1973). The traffic stop was tainted
      from the moment the officer decided to stop [Appellant] based
      upon the officer’s interpretation of a look. Everything else must
      be judged from that moment forward, including any potential
      probable cause to initiate a traffic stop.

Appellant’s brief at 31-32.

      We disagree. Appellant’s assertion that courts have “tend[ed] not to

address” whether pretextual traffic stops are permissible under the Fourth

Amendment is incorrect. The courts have simply concluded that the subjective

intent of police officers is irrelevant to whether a seizure is reasonable. In

Whren v. United States, 517 U.S. 806 (1996), Whren argued that the High

Court should adopt the rule that an unreasonable seizure has occurred when

                                     -6-
J-A09008-18


a motor vehicle is stopped “unless a reasonable officer would have been

motivated to stop the car by a desire to enforce the traffic laws.” Id. at 808.

The Court first reviewed related precedents and held that even admitted

pretextual seizures did not violate the Fourth Amendment:

       We think these cases foreclose any argument that the
       constitutional reasonableness of traffic stops depends on the
       actual motivations of the individual officers involved. We of course
       agree with petitioners that the Constitution prohibits selective
       enforcement of the law based on considerations such as race. But
       the constitutional basis for objecting to intentionally
       discriminatory application of laws is the Equal Protection Clause,
       not the Fourth Amendment. Subjective intentions play no role
       in ordinary, probable-cause Fourth Amendment analysis.

Id. at 813 (emphasis added).

       Whren also rejected the proposed alternative standard, noting that the

cases refusing to find Fourth Amendment violations based on subjective intent

were not premised on the notion that proof of subjective intent is difficult to

establish. Instead, that intent was simply irrelevant. “Why one would frame

a test designed to combat pretext in such fashion that the court cannot take

into account actual and admitted pretext is a curiosity that can only be

explained by the fact that our cases have foreclosed the more sensible option.”

Id. at 814 (emphasis in original). Thus, Whren concluded that “For the run-

of-the-mine case . . . we think there is no realistic alternative to the traditional

common-law rule that probable cause justifies a search and seizure.” Id. at

819.




                                       -7-
J-A09008-18


      Presently, Appellant does not claim that Officer Benick lacked probable

cause to believe that he had committed a traffic offense warranting the seizure

pursuant to Salter, supra.     Nor does he offer any argument that this is

anything but a run-of-the-mine case.       Therefore, the trial court properly

refused to grant suppression on this basis.

      We now turn to Appellant’s second argument, which avers that Officer

Benick lacked reasonable suspicion that Appellant was engaged in drug

activity.

      [T]o establish grounds for reasonable suspicion, the officer must
      articulate specific observations which, in conjunction with
      reasonable inferences derived from those observations, led him
      reasonably to conclude, in light of his experience, that criminal
      activity was afoot and that the person he stopped was involved in
      that activity. The question of whether reasonable suspicion
      existed at the time [the officer conducted the stop] must be
      answered by examining the totality of the circumstances to
      determine whether the officer who initiated the stop had a
      particularized and objective basis for suspecting the individual
      stopped. Therefore, the fundamental inquiry of a reviewing court
      must be an objective one, namely, whether the facts available to
      the officer at the moment of the [stop] warrant a man of
      reasonable caution in the belief that the action taken was
      appropriate.

Green, supra at 184 (quoting Commonwealth v. Basinger, 982 A.2d 121,

125 (Pa.Super. 2009) (alterations in Basinger)).

      The traffic code violation justified the initial seizure. The question is

whether Officer Benick had reasonable suspicion to perform a search of the

vehicle’s exterior with a drug-sniffing dog during the course of that seizure.

Our Supreme Court has held that reasonable suspicion must exist to perform


                                     -8-
J-A09008-18


a canine search of the vehicle’s exterior, and concluded that reasonable

suspicion was present in that case.

      In the matter sub judice, Trooper Banovsky stated that when he
      approached the vehicle, Appellant was extremely nervous. In
      fact, Appellant was trembling so badly he had difficulty retrieving
      his license from his wallet. Also, the paperwork for Appellant’s car
      was conflicting, incomplete and in some instances plainly
      fraudulent. Furthermore, while Appellant claimed that he had just
      departed a friend’s house in Butler, he could not recall the
      address. Additionally, Trooper Banovsky noted open boxes of
      laundry supplies as well as packaging tape in the back seat of the
      car; Trooper Banovsky knew from his experience investigating
      drug offenses that these items were commonly used in the
      packaging and distribution of controlled substances.

Commonwealth v. Rogers, 849 A.2d 1185, 1189–90 (Pa. 2004).

      In Green, we explained that the investigating officer had reasonable

suspicion for an exterior search for the following reasons:

      We conclude that Trooper Conrad possessed reasonable suspicion
      to detain Green on suspicion that he was trafficking drugs. When
      Trooper Conrad approached the vehicle and made contact with
      Green, he immediately noticed that Green was “overly nervous
      just for being stopped for a traffic violation,” as Green’s carotid
      artery was pulsating and “his lips and face area around his lips
      were trembling.” Upon reviewing the vehicle’s documentation,
      Trooper Conrad discovered that the vehicle belonged to an absent
      third party, which, in his experience, raised his suspicion that the
      vehicle was being used for drug trafficking. In addition, Green
      stated that he was returning from Philadelphia, a city known to
      Trooper Conrad as a source location for narcotics. Trooper Conrad
      also performed a criminal background check on Green, which
      showed “a lengthy criminal history for ... assault and drug
      offenses.” Further, when Trooper Conrad stopped the vehicle, he
      remembered prior contacts with Green and with the subject
      vehicle. Trooper Conrad’s prior contact with Green, where Green
      was a passenger in a vehicle stopped by Trooper Conrad, resulted
      in recovery of cocaine and marijuana hidden in the engine
      compartment of the vehicle. Trooper Conrad’s prior contact with
      the tan Dodge sedan resulted in recovery of a hypodermic needle

                                      -9-
J-A09008-18


      in the passenger compartment. Under these circumstances, we
      agree with the trial court that Trooper Conrad possessed
      reasonable suspicion that Green was trafficking drugs.

Green, supra at 184–85 (citations omitted).

      This case shares many of these characteristics.       Appellant “appeared

extremely nervous, he spoke in a low, mumbled tone, he made limited eye

contact, he was breathing heavily, and Patrolman Benick could see his heart

rapidly beating through his shirt.”     Order, 5/12/16, at 3.       Furthermore,

Appellant stated that he had not stopped anywhere while traveling from his

house to his destination, which conflicted with Officer Benick’s observations.

In Green, we deemed it relevant that (1) Green was returning from

Philadelphia, a “city known to [the officer] as a source location for narcotics,”

and (2) that Green had a lengthy criminal history for assault and drug

offenses.

      In this case, Appellant drove into the Lincoln Mobile trailer park, stayed

approximately two minutes, then departed.         That location was known to

Officer Benick as a high drug activity area. If it is permissible for the trial

court to consider a defendant who is returning from Philadelphia to be

returning from a location that is a ‘source location for narcotics,’ as we stated

in Green, then Appellant’s visiting a trailer park with a history of drug activity

immediately prior to the traffic stop is of much stronger inferential value,

especially since Officer Benick had personally made several arrests in that




                                     - 10 -
J-A09008-18


park.4 Additionally, Officer Benick checked Appellant’s criminal history and

learned that Appellant had been recently arrested for possession with intent

to deliver.

       This case does not involve any kind of paraphernalia that indicated

distribution of drugs, as in Rogers, nor does it involve fraudulent and/or

suspicious documentation as in Rogers and Green. Of course, each case

must be considered based on its facts, and we are satisfied that under the

totality of the circumstances as discussed supra, Officer Benick had reasonable

suspicion that Appellant was involved in drug activity.

       Finally, Appellant cites Rodriguez v. United States, 135 S. Ct. 1609

(2015), and Commonwealth v. Lopez, 609 A.2d 177 (Pa.Super. 1992). In

Rodriguez, the United States Supreme Court held that a police officer may

not extend an otherwise-completed traffic stop in order to conduct a drug dog

sniff. Rodriguez held that “[a]uthority for the seizure thus ends when tasks

tied to the traffic infraction are—or reasonably should have been—completed.”

Id. at 1614. While Rodriguez involves the use of a drug-sniffing dog, its

holding is largely irrelevant to the instant case because the Fourth Amendment

permits a dog sniff without any level of suspicion. Id. at 1612 (citing Illinois



____________________________________________


4 Appellant noted that there are innocent explanations for his short stay, as
Officer Benick did not see where he went in the park. However; “Potential
innocent explanations for [the citizen]’s conduct do not negate the
reasonableness of [the officer]’s suspicion of criminal activity.”
Commonwealth v. Davis, 102 A.3d 996, 1000 (Pa.Super. 2014).

                                          - 11 -
J-A09008-18


v. Caballes, 543 U.S. 405 (2005)). Thus, Rodriguez is largely inapposite,

because the High Court was addressing only whether a completed seizure

could be prolonged for purposes of bringing a drug-sniffing dog on scene.

Indeed, Rodriguez remanded the case to determine whether the dog sniff

was independently supported by reasonable suspicion. Id. at 1616.

      Likewise, Lopez deals with whether a seizure was justified beyond the

reason for the initial stop. Thus, the case addressed “the propriety of the

subsequent detention and investigation[.]” Lopez, supra at 181 (emphasis

added). “Absent reasonable grounds to suspect an illegal transaction in drugs

or other serious crime, the officer had no legitimate reason for detaining Lopez

or for pursuing any further investigation of him.” Id. at 182.

      As discussed supra, we have determined that there was reasonable

suspicion to suspect drug activity.    Therefore, the continued detention for

further investigation was justified. This is not a case, as in Lopez, where the

justification for the seizure had dissipated. Therefore, we reject Appellant’s

arguments and affirm the suppression order.

      Appellant’s second issue contends that the Commonwealth failed to

present sufficient evidence to support the convictions for the possessory

offenses respecting the drugs and gun. Appellant challenges only the element

of possession. When reviewing the sufficiency of the evidence, we examine

      whether, viewing all the evidence admitted at trial in the light
      most favorable to the [Commonwealth as the] verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying [the

                                      - 12 -
J-A09008-18


       above] test, we may not weigh the evidence and substitute our
       judgment for the fact-finder. In addition, we note that the facts
       and circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence.

Commonwealth v. Cornelius, 180 A.3d 1256, 1259 (Pa.Super. 2018)

(quoting Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa.Super. 2015)

(alterations in Gonzalez)).

       Since Appellant did not possess the drugs or gun on his person, the

Commonwealth was required to establish constructive possession, i.e. that

Appellant had both the ability and intent to exercise control over the items.

See Commonwealth v. Dargan, 897 A.2d 496, 503, 504 (Pa.Super. 2006).

We explained in Commonwealth v. Brown, 48 A.3d 426 (Pa.Super. 2012),

that

       Constructive possession is a legal fiction, a pragmatic construct to
       deal with the realities of criminal law enforcement. Constructive
       possession is an inference arising from a set of facts that
       possession of the contraband was more likely than not. We have
       defined constructive possession as conscious dominion. We
       subsequently defined conscious dominion as the power to control
       the contraband and the intent to exercise that control. To aid
       application, we have held that constructive possession may be
       established by the totality of the circumstances.

Id. at 430 (internal quotation marks and citations omitted). Mere presence

is insufficient as a matter of law to establish possession. Commonwealth v.

Parrish, --- A.3d ----, 2018 WL 2995314 (Pa.Super. June 15, 2018) (holding

                                      - 13 -
J-A09008-18


Commonwealth failed to establish constructive possession of items recovered

from the front of the vehicle, where defendant was seated in back driver’s side

of vehicle).

      We now incorporate the trial court’s recitation of the factual history

regarding the subsequent search of Appellant’s vehicle, as testified to at trial.

      Sergeant Bauer subsequently arrived at the scene. She instructed
      [Appellant] to close the windows on the Impala so that the K9,
      Vegas, could perform an exterior sniff. Vegas subsequently
      walked around the Impala and began sniffing and scratching at it.
      [Appellant] was advised by Officer Benick to exit the vehicle so
      that he could perform a search. Once [Appellant] stepped outside
      of the vehicle, Officer Benick performed a pat down of [Appellant]
      with his consent.       Cash was found in [Appellant]’s pocket.
      [Appellant] also informed Sergeant Bauer that there may be a
      marijuana blunt roach in the vehicle. Subsequently, Officer Benick
      performed a search of the vehicle. Officer Benick discovered a
      black computer bag in the trunk of the car. In the bag, Officer
      Benick found three (3) clear plastic bags containing a white rock
      substance. This substance was later identified as cocaine. Officer
      Benick also found a weapon inside the computer bag with nine (9)
      live rounds in its chamber. In addition, he found a computer,
      tablet, and Nokia cell phone. It was later discovered that
      [Appellant] was listed as the owner of the tablet. . . .

      [Appellant] was thereafter placed under arrest and advised of his
      Miranda [r]ights. [Appellant] never indicated that he did not wish
      to speak with Officer Benick. Officer Benick asked [Appellant] if
      he could identify the substance that was found in his vehicle.
      [Appellant] replied that there was "a little bit of everything."
      Officer Benick also asked if [Appellant] could identify the owner of
      the firearm. [Appellant] would not identify the owner of the
      firearm because he said he does not tell on people. Officer Benick
      advised [Appellant] that the firearm was considered to be his since
      he is the owner of the vehicle and he was in possession of it.
      [Appellant] replied that he was aware of this. . . .

                  ....




                                     - 14 -
J-A09008-18


      Sergeant Bauer instructed [Appellant] to close the windows on his
      vehicle prior to having Vegas perform an exterior scan of the
      vehicle. Once Vegas began his scan, he immediately jumped and
      hit on the seam of [Appellant]’s driver’s side door. Vegas also
      jumped and hit the passenger side window of [Appellant]’s
      vehicle. Vegas’ actions indicated that the odor of a narcotic was
      inside the vehicle. Officer Benick then began his search of the
      vehicle. Sergeant Bauer stood with [Appellant] while Officer
      Benick performed the search. She testified that [Appellant]
      appeared to be very nervous when Officer Benick got to the trunk
      of the vehicle. Sergeant Bauer assisted Officer Benick with the
      search of the vehicle’s trunk.

Trial Court Opinion, 11/16/17, at 3-5 (footnotes and citations omitted).

      We find that this is not a case of mere presence, and that the evidence

presented entitled the jury to find that Appellant constructively possessed the

drugs and gun. Those items were found in the trunk of a vehicle that Appellant

was driving and which was registered to him.        See Commonwealth v.

Haskins, 677 A.2d 328, 330 (Pa.Super. 1996) (items found in hatch area of

vehicle which was “usually accessible only to the operator of a vehicle”).

Additional circumstantial evidence linked Appellant to the items. Within the

bag containing the contraband was an electronic tablet, with Appellant listed

as the owner when the device was powered on. When questioned by Officer

Benick about the controlled substances, Appellant said, “You know what you

got.” N.T. Jury Trial, 5/1-3/17, at 94. With respect to the firearm, Appellant

declined to name the owner, stating, “I ain’t saying, I don’t tell on people.”

Id. This evidence establishes that Appellant knew of the items’ existence.

Finally, the canine’s handler testified that Appellant became nervous when

Officer Benick started to search the trunk. When viewing the inferences drawn

                                    - 15 -
J-A09008-18


from this evidence in the light most favorable to the Commonwealth, we find

that the jury’s finding of constructive possession was supported.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2018




                                    - 16 -